Paragon Shipping Inc. 15, Karamanli Avenue Voula 16673 Athens, Greece September 20, 2013 BY EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance One Station Place treet N.E. Washington, D.C. 20549 Attention: Max A. Webb, Ada Sarmento Re: Paragon Shipping Inc. Registration Statement on Form F-1 (No. 333-187996) Ladies and Gentlemen: The undersigned registrant hereby requests that the effectiveness of the above-captioned Registration Statement on Form F-1 filed with the U.S. Securities and Exchange Commission (the "Commission") on April 18, 2013, as amended, be accelerated so that it will be made effective at 4:00 p.m. Eastern Daylight Time on September 23, 2013, or as soon thereafter as practicable, pursuant to Rule 461(a) of the Securities Act of 1933, as amended (the "Act"). The undersigned registrant hereby acknowledges that (i) should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (ii) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the undersigned registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iii) the undersigned registrant may not assert the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The undersigned registrant is aware of its obligations under the Act. Yours faithfully, PARAGON SHIPPING INC. By:/s/ Robert Perri Name: Robert Perri Title:Chief Financial Officer
